Citation Nr: 9915528	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  95-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for hyperlipidemia.

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran served on active duty for nearly 30 years and 
such service terminated in November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The record shows that the veteran requested a hearing before 
the Board in Washington, D. C., but indicated that he would 
not personally attend.  He was informed in a December 1998 
letter that he was required to attend his hearing in person.  
Therefore, the veteran informed the Board in December 1998 
that he did not wish to appear before the Board, and his 
request for a hearing was withdrawn.  

The issue of entitlement to service connection for 
hypertension is addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  Hyperlipidemia was shown in service and continues to be 
demonstrated post service.

2.  Competent medical opinion on file associates 
hyperlipidemia with service-connected weakness of the left 
upper and lower extremities secondary to transient ischemia, 
status post cerebrovascular accident (CVA).  


CONCLUSION OF LAW

Hyperlipidemia was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991);  38 C.F.R. § 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  The 
claim does not need to be conclusive, but only possible in 
order to be well grounded.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The appellant has the burden of 
submitting evidence to show that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

A review of the service medical records shows that the 
veteran was afforded an examination in October 1976 in 
preparation for his retirement.  He was noted to have 
persistent mild elevation of cholesterol and triglycerides.  
The impression was probable type IV hyperlipidemia.  

Post-service medical records indicate that the veteran has 
been found to have increased cholesterol on numerous 
occasions.  October 1978 records note the findings of 
increased cholesterol and increased triglycerides and the 
diagnosis of type IV hyperlipidemia during service.  June 
1991 hospital records include a diagnosis of 
hypertriglyceridemia.  May 1992 records show an assessment of 
hypercholesterolemia.  September 1992 hospital records also 
contain a diagnosis of hypercholesterolemia.  

An October 1993 opinion from an Army doctor is contained in 
the record.  The doctor states that the veteran was noted to 
have elevated cholesterol and triglycerides consistent with 
type IV hyperlipidemia on his retirement physical.  It was 
highly probable that the veteran's long-standing 
hyperlipidemia, present while he was on active service, 
contributed to his stroke and brain ischemic symptoms.  

Service connection has been granted for weakness of the left 
upper extremity secondary to transient ischemia attacks and 
status post cerebrovascular accident (CVA), currently 
evaluated as 20 percent disabling; weakness of the left lower 
extremity secondary to transient ischemia attacks, status 
post CVA, currently evaluated as 10 percent disabling; left 
facial paralysis secondary to transient ischemia attacks, 
status post CVA; hearing loss, left ear; scar, right arms; 
intradermal nevi, scalp; multiple cysts, post operative 
residuals; hemorrhoids; and prostate cancer, secondary to 
Agent Orange, all evaluated as noncompensable.  The combined 
schedular evaluation is 30 percent.  Entitlement has been 
established to special monthly compensation under 38 U.S.C.A. 
§ 1114(k) (West 1991 & Supp. 1999); 38 C.F.R. § 3.350(a) 
(1998) on account of loss of use of a creative organ.

Analysis

Initially, the Board notes that the veteran's claim for 
service connection for hyperlipidemia is well grounded within 
the meaning of the statutes and judicial construction, and 
that VA has a duty to assist him in the development of the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The relevant evidence pertaining to the issue consists of the 
service medical records and post service medical 
documentation, including the opinion of a physician.  The 
Board concludes that all relevant evidence has been obtained 
for determining the merits of the veteran's claim, and that 
VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

A review of the evidentiary record discloses that 
hyperlipidemia was noted in active service.  The post service 
medical evidence of record shows that hyperlipidemia 
continues to be shown and is under treatment.  A physician of 
record has opined that hyperlipidemia resulted in the CVA 
suffered by the veteran.  As the Board noted above, service 
connection has been granted for several disabilities as 
secondary to the veteran's CVA.



The Board finds it unreasonable to dissociate hyperlipidemia 
from his service-connected weakness of the left upper and 
lower extremities and left facial paralysis secondary to 
transient ischemic attacks and status post CVA, thereby 
warranting entitlement to a grant of service connection.  

The Board is not in effect granting service connection for a 
totally distinct and separate disability, but is rather 
recognizing that hyperlipidemia is an integral part of the 
already service-connected disabilities referable to CVA 
residuals.  In this regard, the evidentiary record supports 
association of hyperlipidemia with service-connected CVA 
residual disabilities since competent medical opinion of 
record has identified hyperlipidemia as a causative factor in 
the appellant's service-connected stroke residuals.


ORDER

Entitlement to service connection for hyperlipidemia is 
granted. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The veteran contends that he developed hypertension during 
active service, and that he is entitled to service connection 
for this disability.  He states that he was found to have 
elevated blood pressures shortly before discharge, and that 
he was diagnosed with probable essential hypertension two 
years after discharge.  The veteran notes that he has 
submitted a medical opinion in support of his contentions.  

The service medical records show that the veteran was found 
to have a blood pressure reading of 140/92 in October 1976.  

Post-service medical records dated in October 1978 state that 
the veteran was noted to have increased blood pressure on his 
discharge examination 18 months previously, and had been 
warned to have this condition checked.  The examiner noted 
that the veteran's current blood pressure was 160/105.  This 
was said to probably represent essential hypertension.  
Additional post-service records show that the veteran has 
continued to be diagnosed with and treated for hypertension.  

A September 1995 statement from an Army doctor is contained 
in the claims folder.  This doctor notes that the veteran is 
being followed for a history of right temporal parietal 
infarct.  A review of his medical records showed that he had 
suffered from hypertension at the time of his discharge from 
service.  However, this statement does not indicate whether 
or not the veteran's service medical records were available 
for review by the doctor, or whether his opinion was based 
entirely on post-service records and histories obtained from 
the veteran.  

VA has as duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991);  38 C.F.R. § 3.103(a) (1998).  This includes obtaining 
all records that are relevant to his claim.  Therefore, in 
order to assist the veteran in the development of his claim 
and to afford him due process, the Board finds that this case 
should be remanded to the RO for the following action:





1.  The RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
hypertension since service.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
cardiology examination of the veteran by 
an appropriate specialist to ascertain 
nature, extent of severity, and etiology 
of hypertension which may be present.  
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
studies must be conducted.  The examiner 
must be requested to express an opinion 
as to onset of hypertension, and whether 
it is at least as likely as not that 
hypertension originated during active 
service.  Any opinion(s) expressed must 
be accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinion(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for hypertension.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

